Citation Nr: 1331377	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  09-38 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for minimal obstructive ventilation disturbance, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a lung scar. 

3.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for eye burn, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for diarrhea, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for sleep disturbance, to include as due to an undiagnosed illness.  

ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2003 and October 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2009 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing.  Because the Board may not proceed with a determination without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700 (a).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran must be notified by letter of the date, time, and place of that hearing.  See 38 C.F.R. §§ 3.103(c)(1); 20.700 (a) (2012).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


